                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              CASE NO. 3:20-CV-407-DCK

 KEISHA AGNEW,                                        )
                                                      )
                  Plaintiff,                          )
                                                      )
     v.                                               )       ORDER
                                                      )
 ANDREW M. SAUL,                                      )
 Commissioner of Social Security,                     )
                                                      )
                  Defendant.                          )
                                                      )

          THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Petition For Attorney Fees

Under The Equal Access To Justice Act” (Document No. 21) filed July 1, 2021. The parties have

consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(b), and immediate review

is appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

          By the instant motion, Plaintiff Keisha Agnew seeks an award of attorney fees under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $3,100.00. Defendant

consents to Plaintiff’s request.

          IT IS, THEREFORE, ORDERED that “Plaintiff’s Petition For Attorney Fees Under The

Equal Access To Justice Act” (Document No. 21) is GRANTED.

          IT IS FURTHER ORDERED that the Commissioner of Social Security SHALL pay to

Plaintiff the sum of $3,100.00 in attorney fees, in full satisfaction of any and all claims arising

under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sum this case is dismissed with

prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be

made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box
58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then

any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office

address.

       SO ORDERED.


                                     Signed: July 2, 2021




                                                   2
